BOGGS, Circuit Judge,
concurring separately.
While I concur in the result reached by Judge Krupansky, I write separately to add a few more details. Plaintiff in this case is a disappointed office seeker in the Student Government at a State University. The case comes to our attention primarily on a claim that he was not just treated unfairly in the crucible of student politics, but that he was treated unfairly because of his race.
Initially, he focused primarily on the fact that he was not allowed to run for the post of Student Senator for a college unit that he did not attend, Kingsport University Center. This is the primary ground raised in his complaint (JA 12), and it is also the *195basis on which he contested his non-election through the university court system. (See JA 34). The district court correctly held that there was no evidence to support a claim of racial discrimination in the application of this rule.
Later, however, plaintiff began to advance the claim that he had received a number of write-in votes that should have been counted, that those votes were not counted, and that the failure to count those votes was on account of racial bias. I believe that Judge Collier correctly held that there was no evidence of racial bias in the counting of votes, even if there were allegations that some votes properly cast for the plaintiff were not counted.
It is important to note that the accuracy of the vote count was not put in issue in a prompt fashion. The election was in April 1996. Scott filed his complaint in August 1996. By April 1997, a scheduling order directed all discovery to be completed by February 1998, with all plaintiffs Rule 26 disclosures to be made by May 15, 1998, and a trial date set of July 28,1998.
The defendants moved for Summary Judgment on April 21, 1998. It was only on May 14 and 15, 1998, presumably in connection with the opposition to summary judgment that Scott would file on May 21, that four students gave affidavits stating that they had written in Scott’s name for Senator in the College of Applied Sciences & Technology (CAST), the unit Scott did attend. In his own deposition, Scott asserted that he had written in his own name for Senator, but had not done so in any particular constituency. It is thus not surprising that this alleged vote was not recorded in the tally sheet of the Elections Committee. Scott had not previously claimed that he had sought or received any votes for the CAST post, even though he had been encouraged to run as a write-in candidate for that exact position (JA 60, 91). In fact, as the district judge noted. (JA 31), Scott’s deposition denied that he had sought or received write-in votes except in Nursing, though his affidavit, filed later, contradicts this. As we have held in Reid v. Sears, Roebuck, 790 F.2d 453, 460 (6th Cir.1986), a later-filed affidavit cannot be used to create a genuine issue of material fact in contradiction to a witness’s deposition.
Even if we take the student affidavits at face value, there is nothing in them, or in any of the other materials in the record, to link any such failure to count votes with any alleged racial bias against Scott. Indeed, one of the affidavits, from Kim Williams (JA 217) states that she also voted for Mark Beatty, not alleged to be a minority person, for the same position, and his name also does not appear on the tally sheets.
Unlike the dissent, I would hold that no adverse inference can be drawn from the failure of the student government or the university to produce the ballots, when this issue was first made salient only two years after the election, and no specific request for the ballots had been made. In addition, Tonia Martin, the President of the Student Government, stated in her own deposition that she recalled some write-ins for Scott (out of over 1000 ballots cast), but that she had no recollection of way they might not have been reflected on the tally sheets.
Under these circumstances, I think Judge Collier did not err in holding that there was insufficient evidence to convince a reasonable jury that there was racial bias involved in this student election dispute. Many election losers have some quarrel with the vote-counting procedures, but unless there is more than speculation as to the method and reasons behind their loss, summary judgment must be sustained.